             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


    U.S. SECURITIES AND EXCHANGE
    COMMISSION,                                         21-CV-7407 (____)

                                       Plaintiff,
                         v.                              COMPLAINT

    KLAUS HOFMANN,                                      ECF CASE
                                                        JURY TRIAL DEMANDED
                                    Defendant.


        Plaintiff United States Securities and Exchange Commission (the “SEC”) files this

Complaint against Defendant Klaus Hofmann (“Hofmann”), and alleges as follows:

                                           SUMMARY

        1.     This action concerns a multi-year expense management scheme by Kraft Heinz

Company (“KHC”)’s procurement division to improperly reduce KHC’s cost of goods sold 1 and

achieve costs savings targets that were externally touted to the market and internally tied to

performance-based targets. The misconduct resulted in KHC reporting inflated earnings before

interest, taxes, depreciation and amortization (“EBITDA”), a key performance metric for

investors.

        2.     Specifically, from the fourth quarter of 2015 through the end of 2018 (the

“Relevant Period”), procurement employees negotiated agreements with numerous suppliers to

obtain upfront cash payments and discounts, in exchange for future commitments to be

undertaken by KHC, while improperly documenting the agreements in ways that caused the

company to prematurely and improperly recognize the expense savings.



1
 Cost of goods sold refers to KHC’s direct costs of producing its food and beverage goods. This
amount includes the supplier costs that KHC expends to produce its goods.
            Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 2 of 19




       3.       In accordance with accounting principles generally accepted in the United States

(“Generally Accepted Accounting Principles” or “U.S. GAAP”), if upfront cash and discounts

are tied to future commitments, then the expense savings must be recognized over the period

KHC performed the future obligations. Procurement division employees, however, negotiated

and maintained false and misleading supplier contracts that made it appear as if expense savings

were provided in exchange for past or same-year actions performed by KHC when, in reality,

they were upfront payments in exchange for a future benefit from KHC, in order to improperly

recognize costs savings prematurely.

       4.       Over the Relevant Period, KHC entered into approximately 59 transactions

which were improperly recognized as a result of the false and misleading documentation

negotiated and generated by procurement division employees. Had these transactions been

properly documented and accounted for, KHC’s cost of goods sold during that period would

have been approximately $50 million higher than reported in its public financial statements.

       5.        These misleading transactions, along with numerous other misstated accounting

entries, led KHC, in June 2019, to restate its financial statements in its annual report on Form 10-

K filed with the SEC. The restatement included financial data reported for fiscal year (“FY”)

2015, as well as the financial statements contained in reports filed with the SEC on quarterly

Forms 10-Q and annual Form 10-K for FYs 2016 and 2017 and the first three quarters of FY

2018 that were filed with the SEC. KHC corrected a total of $208 million in cost savings arising

from 295 transactions and also corrected its Adjusted EBITDA, as reflected in the restatement.

       6.       Hofmann, KHC’s Chief Procurement Officer during the Relevant Period,

managed the procurement division and was responsible for, among other things, approving

certain of KHC’s contracts with suppliers. In that role, Hofmann and others signed contract



                                                 2
              Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 3 of 19




approval forms for many of the improperly recognized transactions. Hofmann also certified the

accuracy and completeness of the financial statements generated by the procurement division over

the first three quarters of 2018. KHC then relied upon this sub-certification in making

representations to its auditors regarding the completeness and accuracy of its financial

statements.

       7.        Despite numerous warning signs that should have alerted Hofmann that KHC

procurement division employees were circumventing KHC’s internal controls in order to achieve

artificial cost savings targets in supplier contracts, Hofmann negligently approved and failed to

prevent supplier contracts that masked the true nature of the transactions. Hofmann also should

have known that the false and misleading contract documentation that he negligently approved

and failed to prevent was provided to KHC’s finance and controller groups responsible for

preparing KHC’s financial statements (“controllers”), thus causing KHC to prematurely

recognize cost savings in its financial statements.

       8.        By engaging in the misconduct described in this complaint, Hofmann violated

Sections 17(a)(2) and 17(a)(3) of the Securities Act of 1933 (“Securities Act”) and Section

13(b)(5) of the Securities Exchange Act of 1934 (“Exchange Act”) and Exchange Act Rules

13b2-1 and 13b2-2. A violation of Sections 17(a)(2) and 17(a)(3) of the Securities Act does not

require scienter and may rest on a finding of negligence. See Aaron v. SEC, 446 U.S. 680, 685,

701-02 (1980).

       9.        The SEC seeks injunctive relief, civil penalties, and other appropriate and

necessary equitable relief.

                                 JURISDICTION AND VENUE

       10.       This Court has jurisdiction over this action pursuant to Sections 20 and 22 of the



                                                  3
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 4 of 19




Securities Act [15 U.S.C. §§ 77t and 77v] and Sections 21 and 27 of the Exchange Act [15

U.S.C. §§ 78u and 78aa], and 28 U.S.C. § 1331.

       11.        Venue is proper in this Court pursuant to Section 22(a) and (c) of the Securities

Act [15 U.S.C. § 77v(a), (c)] and Section 27(a) and (b) of the Exchange Act [15 U.S.C.

§ 78aa(a), (b)], because certain of the acts, practices, and courses of conduct constituting the

violations alleged herein occurred within the Southern District of New York. Specifically,

among other things, KHC’s 2015 through 2018 financial statements, which were materially false

and misleading, were available to investors in this district.

       12.        Hofmann, directly and indirectly, made use of means or instruments of

transportation or communication in interstate commerce, or of the mails, or of any facility of a

national securities exchange in connection with the acts, practices, and courses of conduct

alleged herein.

                                           DEFENDANT

       13.        Klaus Hofmann (“Hofmann”), age 63, resides in Zug, Switzerland. Between

July 2015 and September 2019, Hofmann served as KHC’s Global Head of Procurement and

Chief Procurement Officer. Hofmann left KHC in May 2020. Prior to his employment with

KHC, Hofmann was the Global Head of Procurement for H.J. Heinz Co. (“Heinz”), before Heinz

merged with and into Kraft Foods Group Inc. (“Kraft”) to form KHC in 2015.

                                  RELEVANT INDIVIDUALS

       14.         The following entity, relevant to this action, has been charged by the SEC in

separate actions and proceedings:

                    a. Kraft Heinz Company (KHC) is a publicly traded food and beverage

                        manufacturing company co-headquartered in Chicago, Illinois, and



                                                  4
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 5 of 19




                      Pittsburgh, Pennsylvania. KHC has a class of shares registered with the

                      SEC pursuant to Exchange Act Section 12(b), which trades on the

                      NASDAQ Global Select Market located in New York, NY, under the

                      symbol “KHC.” KHC was created in July 2015 through the merger of

                      public company Kraft with and into private company Heinz.

                                 FACTUAL ALLEGATIONS

I.   BACKGROUND

       15.      Following the Kraft-Heinz merger in July 2015, newly formed KHC made

concerted efforts to eliminate redundancies and reduce operational costs. As part of its merger

strategy, KHC disclosed to investors that the company would deliver on certain cost saving

results throughout the company, including in the procurement division, a large cost center for

KHC. The cost savings strategy, including its impact on costs of goods sold, was widely covered

by research analysts at the time. Although the company achieved the promised cost savings,

individual procurement employees had key performance targets tied to additional cost savings

from the procurement division.

       16.     To implement this cost savings strategy, KHC set performance targets for

procurement division employees tied to savings realized through negotiations with KHC’s

suppliers. In the period immediately following the merger between Kraft and Heinz, these

targets were generally achieved, due to, among other things, synergies from renegotiating

supplier contracts in light of the newly-combined company’s increased purchasing power.

       17.     By 2017, however, KHC’s procurement division had largely exhausted its

ability to extract synergies from the merger. In addition, the cost of many ingredient and

packaging supplies increased significantly due to adverse inflation and unfavorable foreign



                                                5
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 6 of 19




exchange rates. The combined impact of the increased raw material costs and savings already

realized in prior years made it more difficult for procurement division employees to achieve

additional, incremental savings in 2017 and 2018.

       18.     The procurement division, under Hofmann’s direction and with the oversight of

a more senior executive of KHC (“Senior Executive”), implemented overly ambitious annual

budget and division-level savings targets, based on corporate KHC targets. Hofmann and the

Senior Executive, in turn, pushed procurement division employees to come up with ideas to

generate additional immediate, same-year, savings, and did not adjust the internal targets.

III.   KHC’s EXPENSE MANAGEMENT MISCONDUCT

       19.       The expense management misconduct was carried out by members of KHC’s

procurement division, across multiple geographic zones, and involved several strategies

employed to misrepresent the true nature of transactions, resulting in accounting errors and

misstatements. Out of the 295 transactions that KHC ultimately corrected in connection with the

restatement, approximately 59 were part of the procurement division’s expense management

misconduct, including the following types of transactions:

                   a.   “Prebate Transactions” – KHC procurement division employees agreed
                        to future-year commitments, like contract extensions and future-year
                        volume purchases, in exchange for savings discounts and credits by
                        vendors (“Prebates”), but mischaracterized the savings in contract
                        documentation, which falsely stated that they were for past or same-year
                        purchases made by KHC (“Rebates”);

                   b. “Clawback Transactions” – KHC procurement division employees
                      agreed to take upfront payments subject to repayment through future
                      price increases or volume commitments, but documented the transaction
                      in ways which obscured the repayment obligation; and

                   c. “Price Phasing Transactions” – Suppliers agreed to reduce their prices
                      during a certain period in exchange for an offsetting price increase in a
                      future period, but the full nature of the arrangement was not
                      communicated by KHC procurement division employees to KHC
                      controller group employees.

                                                 6
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 7 of 19




       20.      In accordance with GAAP, KHC was required to recognize the savings

provided in exchange for future commitments over the period of time that KHC performed the

commitments. See Accounting Standards Codification (“ASC”) 705-20 Accounting for Certain

Consideration Received from a Vendor. Accordingly, when a prebate was provided in exchange

for a contract extension or future-year volume commitment, the savings should have been

recognized over the life of the contract extension or the future period in which KHC purchased

the goods from the supplier, in accordance with GAAP. Conversely, rebate savings from past or

same-year commitments should have been recognized ratably over the period in which they were

earned. Finally, clawback transactions should have been recognized ratably over the clawback

period—when it was reasonably estimable that KHCwould satisfy its repayment obligation.

       21.      Through the relevant period, KHC did not design or maintain effective internal

controls for the procurement division, including those implemented by the finance and controller

groups, in connection with the accounting for supplier contracts and related arrangements.

       22.      Hofmann, by virtue of his role as Chief Procurement Officer, was responsible for

approving certain procurement contracts on behalf of KHC. Based on his responsibilities for

procurement division cost savings, his communications with the procurement employees who

negotiated these improper transactions, and his communications with suppliers regarding KHC’s

desired accounting treatment for certain supplier transactions, Hofmann should have known that

the improper procurement transactions during the Relevant Period were not properly accounted

for under GAAP.

III.   2014-2015: Early Expense Management Misconduct

       23.      In the months leading up to the merger with Kraft in July 2015, the procurement

division of Heinz was faced with a $10 million year-end cost savings gap. As a result, members

                                                7
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 8 of 19




of the procurement division and Hofmann, who worked at Heinz at the time, took steps with

regard to a previously negotiated transaction with a packaging supplier that led KHC’s improper

recognition of additional cost savings in 2015.

       24.      The original letter of intent agreement with the packaging supplier, which

Hofmann signed in 2014 on behalf of Heinz, provided that the supplier would make a $3.5

million upfront payment (commonly referred to as a “prebate”) to Heinz in exchange for the

parties’ signing a new three-year contract in 2015. The letter of intent further stated that the

supplier was not obligated to pay the $3.5 million prebate if the parties failed to execute the new

contract. Consistent with this language, Hofmann delivered a presentation in January 2015 to

the Senior Executive (then at Heinz) communicating that cost savings from the $3.5 million

prebate transaction was linked to the three-year period covered by the new contract.

       25.      A few months later, Hofmann presented a planning document to the Senior

Executive stating that Heinz was in the process of negotiating a new contract with the supplier to

generate “improved, backdated impact for CY15” in the form of a “rebate.” The document

stated that the parties needed to “align on wording,” without which the company could “book

only 1/3 of benefit” in 2015. Hofmann also met with the CEO of the supplier in order to

determine if the supplier would be “open to reword” the description of the payment to “allow

[Heinz] to book” the full “3,5 Mi[llio]n USD into 2015” and discussed internally that wording of

the $3.5 million payment that would enable Heinz to improperly book the amount in 2015.

       26.      In late 2015, following the merger, KHC renegotiated language with the same

supplier describing the $3.5 million prebate, entered into a new contract with the supplier

characterizing the payment as “a non-refundable 2015 payment . . . for purchases made in

2015,” and prematurely recognized the cost savings in 2015. This accounting treatment was



                                                  8
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 9 of 19




improper and violated GAAP because the final contract, which Hofmann approved and signed,

mischaracterized the true nature of the supplier payment by not disclosing the fact that the $3.5

million prebate payment remained linked to a three-year contract.

       27.      Finally, Hofmann and the Senior Executive understood that a final board

presentation regarding procurement, unlike prior drafts, did not contain details surrounding the

$3.5 million prebate payment from the supplier.

       28.      In a separate transaction involving the same supplier, Hofmann and the Senior

Executive discussed the restructuring of a $2 million retention bonus that the supplier had

awarded to Kraft before the merger, in order for newly merged KHC to recognize the full

amount in 2015, resulting in a credit to the savings targets of Heinz procurement personnel. The

Senior Executive and Hofmann had access to information that was not communicated to the

controller group that would have caused the controller group to question whether immediate

recognition of the $2 million was appropriate. In this transaction, procurement division

employees negotiated two new contracts with the supplier—one in which Kraft returned the

bonus back to the supplier, and another, in which the supplier re-conveyed the $2 million rebate,

but this time, to Heinz, and purportedly in exchange for purchase volumes in 2015.

Recharacterizing the $2 million retention bonus as a supposed purchase volume rebate enabled

KHC to improperly recognize the full $2 million in 2015. The Senior Executive and Hofmann

were provided a global operations presentation that discussed the transaction as part of a plan to

recognize cost savings in 2015, but did not take steps to address whether the rebate was

accurately reflected in the new contract with Heinz.

       29.      These rebate transactions from Heinz and the early months of KHC following

the merger should have placed Hofmann and the Senior Executive on notice that procurement



                                                  9
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 10 of 19




division employees were misrepresenting the true economic nature of rebate transactions.

Specifically, Hofmann was provided with information that should have put him on notice of the

importance of not linking payments from suppliers to future contract obligations in order to

achieve premature costs savings.

       30.       For instance, in another pre-merger transaction involving a potato supplier,

Heinz’s procurement division tried to improperly recognize $10 million in cost savings in 2014

by drafting side credit notes which improperly characterized a $10 million supplier payment as

being provided in exchange for past purchases rather than for the new multi-year contract (the

real reason for the $10 million payment). Although this payment was ultimately recorded

correctly—and spread over the life of the contract—Hofmann and the Senior Executive should

have understood through this transaction that before the merger, Heinz’s controllers were being

presented agreements with vendors that mischaracterized the true nature of the transactions. In

an email communication, for example, Hofmann informed the Senior Executive of the need to

align on a “story” that Heinz procurement personnel would tell Heinz’s global controller

regarding the purpose of the supplier payments and the importance of not linking payments from

suppliers to future obligations.

IV.    2017-2018: KHC Expense Management Misconduct Continues

       31.       Beginning in 2017 and continuing into 2018, KHC encountered significant

headwinds in its effort to meet annual budget and savings targets, principally due to inflation and

unfavorable foreign exchange rates, the exhaustion of merger-related savings, and the

incremental, year-over-year nature of the procurement division savings targets. The expense

management misconduct was more limited in 2016 because the procurement division exceeded

its gross savings targets that year. In 2017 and 2018, members of the procurement division—


                                                10
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 11 of 19




across multiple geographic zones—manipulated 54 supplier transactions (out of approximately

59 during the Relevant Period) to improperly obtain premature recognition of cost savings.

V.    Hofmann Negligently Approved And Failed To Prevent Supplier Contracts For
      Transactions That Did Not Reflect True Rebate Terms, Resulting In Misstated
      Financial Statements

       32.      Hofmann and the Senior Executive had access to information, including from his

involvement in the earlier transactions described above, that should have alerted them to the fact

that certain contracts with suppliers submitted by procurement division employees to KHC’s

controllers did not reflect the true nature of the underlying agreements and would result in

improper accounting treatment. Similarly, Hofmann was negligent in not preventing members

of the procurement division from entering into certain agreements with suppliers that did not

generate any new costs savings, despite purported cost savings being reflected in the company’s

accounting books and records and public disclosures.

       33.      In 2017, for example, procurement division employees negotiated a $2 million

prebate to KHC from a sugar supplier in exchange for a three-year contract extension and future

sugar purchases. In addition, the agreement called for KHC to return the $2 million back to the

supplier in the form of paying higher prices for sugar over the three-year period. Thus, the

agreement did not produce any actual cost savings. Hofmann and the Senior Executive should

have known the true structure of the transaction, including through their participation in monthly

performance reviews, during which it was disclosed that the $2 million was tied to a contract

extension and future volume purchases, even though KHC improperly recognized the full cost

savings in August 2017.

       34.      Hofmann also provided the Senior Executive a “risk mitigation plan,” which

listed $2 million in 2017 savings from the transaction and identified three other transactions that



                                                11
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 12 of 19




were part of the expense management misconduct. Hofmann highlighted in the email that he

would “need to find a way to make them count in 2017 by getting them signed off by the

controllers.”

       35.      In 2018, the agreement with the sugar supplier was extended to provide KHC

with more time to repay the supplier for the 2017 prebate, through inflated sugar prices. To

accomplish this, KHC was given an immediate sugar price reduction, but later in the year, the

inflated prices resumed, and thereafter, continued over a longer future period in order to

effectuate full repayment. However, KHC recognized an immediate price reduction of $500,000

as purported new cost savings. Hofmann was informed of the deal’s structure, and both

Hofmann and the Senior Executive received presentations communicating the anticipated and

improper 2018 savings recognition.

       36.      In 2017 and 2018, KHC’s procurement division entered into additional

agreements with suppliers which provided KHC with upfront payments that were recognized

prematurely, even though they were tied to future commitments and allowed the suppliers to

“clawback” an agreed-upon percentage of the upfront prebate. In one such transaction, Hofmann

was sent a presentation reflecting that KHC obtained a $4 million price reduction and $7.5

million in other efficiencies in exchange for committing to a new contract with a “5 year term”

for the purchase of new cardboard grades from the supplier, and the supplier could “claw back a

portion if any of the implementation is delayed after 2018.” According to the presentation

provided to Hofmann, the supplier could recoup the prebate through increased pricing for 2019

KHC purchases.

       37.       Hofmann acknowledged that the cost savings from the agreement would be

“booked in July [2018]” in his self-evaluation that he provided to the Senior Executive in



                                                12
               Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 13 of 19




connection with his performance review. He also was informed by one of his subordinates that

there was potential “upside in the year [] if we get the wording correct[].” Thereafter, Hofmann

had a call with the CEO of the supplier, during which they discussed contract wording for the

two supplier payments which did not link either of the payments to a contract extension or a

clawback obligation. Hofmann approved the final contract, which did not reflect the true nature

of the transaction because it did not link KHC’s future payment obligations or the supplier’s

right to clawback the prebate, while understanding that KHC’s controllers would rely on the

contract to make an accounting determination.

         38.      Thereafter, Hofmann signed, and along with the Senior Executive, submitted a

sub-certification of the accuracy and completeness of the financial statements generated by

KHC’s procurement division over the first three quarters of 2018, during which the majority of

the savings from this transaction were improperly recognized. KHC then relied on this sub-

certification to prepare representations to its auditors regarding the completeness and accuracy of

its financial statements.

         39.      Hofmann also approved “price phasing” supplier transactions, which created

the illusion of immediate cost savings through price decreases from suppliers, but, in reality,

were structured to include an offsetting price increase later in time. These “price phasing”

transactions violated GAAP because they purported to recognize cost savings that did not

exist.

         40.      In 2017, for example, Hofmann unreasonably did not prevent the execution of

a transaction in which KHC improperly reduced its costs by $600,000 in earlier quarters

through a price phasing deal with a sugar supplier. The transaction produced no real savings,

however, because it required KHC to remit the same amount back to the supplier in the form of



                                                13
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 14 of 19




higher pricing in later quarters within the same year. In connection with this deal, Hofmann

was aware that his team was contemplating sugar pricing strategies to address pressures from

the Senior Executive to narrow the gap between forecasted and expected expenses to date.

Hofmann and the Senior Executive also reviewed presentations highlighting that the $600,000

in positive impact to KHC’s budget was tied to “sugar price phasing.” Similarly, a draft

presentation that Hofmann reviewed in advance of a trip he took with the Senior Executive to

visit the supplier highlighted that the deal would “[m]ove some negative impact from Q1 CY17

through price phasing.”

       41.       The improper recognition of savings for the 59 transactions caused KHC to

issue materially false and misleading financial statements in reports filed with the SEC on

annual Forms 10-K for FYs 2015, 2016 and 2017, on Forms 10-Q for the quarterly periods in

FYs 2016 and 2017 and the first three quarters of FY 2018, and on summary KHC financial

data for the fourth quarter of 2018 furnished to the SEC on Form 8-K. By improperly

recognizing savings from the 59 transactions, the financial statements falsely and materially

underreported KHC’s costs of goods sold during the Relevant Period.

VI.    Hofmann’s Internal Accounting Controls and Books and Records
       Violations

       42.       Hofmann knew or should have known about the following KHC internal

accounting controls, which included: (i) the preparation and signing of contract approval forms

which were required to communicate the key commercial terms of procurement transactions to

the controllers, (ii) the review of contract documentation and contract approval forms by

KHC’s controllers, and (iii) the completion of accurate sub-certifications affirming that there

were not material transactions, agreements, or accounts that had not been properly recorded in

KHC’s accounting.

                                                14
              Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 15 of 19




        43.      Hofmann’s approval of supplier agreements and signing of the inaccurate 2018

sub-certification violated Section 13(b)(5) of the Exchange Act and Rules 13b2-1 and 13b2-2

thereunder.

                                  TOLLING AGREEMENTS

        44.      Hofmann and the SEC entered into tolling agreements suspending the running

of any applicable statute of limitations from December 7, 2020 through April 5, 2021; from

April 6, 2021 through July 8, 2021; and from July 9, 2021 through September 10, 2021.

                                            COUNT I
                Violations of Sections 17(a)(2) and 17(a)(3) of the Securities Act
                                    (Negligence-Based Fraud)

        45.      The SEC realleges and incorporates by reference here the allegations in

paragraphs 1 through 44.

        46.      Hofmann, in connection with the offer to sell or sale of securities and by the

use of means or instruments of transportation or communication in interstate commerce or by

the use of the mails, directly or indirectly and with negligence, obtained money or property by

means of any untrue statement of a material fact or any omission to state a material fact

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading, and negligently engaged in a transaction, practice, or course of

business which operated or would have operated as a fraud or deceit on purchasers of KHC’s

securities.

        47.      KHC issued debt in securities offerings during the Relevant Period, the

offerings for which incorporated by reference the inaccurate financial reports that were later

restated, and offered the Senior Executive and Hofmann, among other employees, stock options

and other stock-based compensation during the relevant period, and bonus compensation that



                                                15
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 16 of 19




was tied to their success at generating supply chain and operational cost savings. Specifically,

the bonus criteria given the largest weight for Hofmann was reaching a metric referred to as a

purchase price variance target that was based on the amount of year-over-year savings the

procurement division obtained from its supplier contracts. Similarly, the Senior Executive was

assigned responsibility for operational costs, which not only were a key factor in determining

the company’s annual budget, but were also directly impacted by the year-over-year savings

achieved by the procurement division.

       48.       By engaging in the conduct described above, Hofmann violated, and unless

restrained and enjoined will again violate, Sections 17(a)(2) and 17(a)(3) of the Securities Act

[15 U.S.C. § 77q(a)(2), (3)].

                                         COUNT II
                   Violations of Rule 13b2-1 of the Securities Exchange Act
                                     (Books and Records)

       49.       The SEC realleges and incorporates by reference here the allegations in

paragraphs 1 through 48.

       50.       Section 13(b)(2)(a) of the Exchange Act [15 U.S.C. § 78m(b)(2)(a)] requires

issuers of registered securities make and keep books, records, and accounts, which,

in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets

of the issuer. Rule 13b2-1 [17 CFR § 240.13b2-1] issued thereunder prohibits any person from

directly or indirectly falsifying, or causing the falsification of, any book, record, or account

required by Section 13(b)(2)(A).

       51.       By engaging in the conduct described above, Hofmann violated, and unless

restrained and enjoined will again violate, Rule 13b2-1 of the Exchange Act [17 CFR

§ 240.13b2-1].



                                                  16
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 17 of 19




                                        COUNT III
                  Violations of Rules 13b2-2 of the Securities Exchange Act
       (Directly or Indirectly Making False Statements to Accountants and Auditors)

       52.      The SEC realleges and incorporates by reference here the allegations in

paragraphs 1 through 51.

       53.       Exchange Act Rule 13b2-2 prohibits an officer or director of an issuer from,

among other things, making or causing to be made a materially false or misleading statement to

an accountant in connection with any required audit of the issuer’s financial statements or the

preparation of a report required to be filed with the Commission.

       54.      By engaging in the conduct described above, Hofmann violated, and unless

restrained and enjoined will again violate, Rule 13b2-2 of the Exchange Act [17 CFR §

240.13b2-2].

                                         COUNT IV
                Violations of Section 13(b)(5) of the Securities Exchange Act
                                     (Internal Controls)

       55.       The SEC realleges and incorporates by reference here the allegations in

paragraphs 1 through 54.

       56.       Section 13(b)(5) of the Exchange Act [15 U.S.C. § 78m(b)(5)] prohibits

individuals from knowingly circumventing or knowingly failing to implement a system of

internal accounting controls or knowingly falsifying any book, record or account.

       57.      By engaging in the conduct described above, Hofmann violated, and unless

restrained and enjoined will again violate, Section 13(b)(5) of the Exchange Act [15 U.S.C.

§ 78m(b)(5)].




                                                17
             Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 18 of 19




                                 PRAYER FOR RELIEF

        WHEREFORE, the SEC respectfully requests that the Court enter a Final Judgment:

    A. Finding that Hofmann violated the federal securities laws alleged in Counts I through

        IV of the Complaint;

    B. Permanently restraining and enjoining Hofmann from violating the federal securities

        laws alleged in the Complaint;

    C. Ordering Hofmann to pay civil monetary penalties pursuant to Section 21(d)(3) of the

        Exchange Act [15 U.S.C. § 78u(d)(3)] and Section 20(d) of the Securities Act [15

        U.S.C. § 77t(d)];

    D. Ordering that Hofmann be barred from acting as an officer or director of any public

        company pursuant to the Court’s inherent equitable authority and Section 21(d)(5) of

        the Exchange Act [15 U.S.C. § 78u(d)(5)].

    E. Granting such other and further equitable relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the SEC hereby demands

trial by jury.

Dated: September 3, 2021                     Respectfully submitted,

                                             /s/ James P. Connor
                                             James P. Connor*
                                             Attorney for Plaintiff
                                             U.S. SECURITIES AND EXCHANGE
                                             COMMISSION
                                             100 F Street NE
                                             Washington, DC 20549
                                             Tel: (202) 551-8394
                                             Email: connorja@sec.gov

*Pending admission pro hac vice



                                               18
          Case 1:21-cv-07407 Document 1 Filed 09/03/21 Page 19 of 19




Of counsel:
Seth M. Nadler
Thomas B. Rogers
100 F Street NE
Washington, DC 20549




                                      19
